IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43413/43414

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 536
                                               )
       Plaintiff-Respondent,                   )   Filed: May 18, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SHANE ROBERT LASATER,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler; Hon. Richard D. Greenwood, District Judges.

       Judgment of conviction and unified sentence of eight years, with a two-year
       determinate term, for forgery, affirmed; judgment of conviction and unified
       sentence of five years, with a two-year determinate term, for possession of a
       controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43413, Shane Robert Lasater pled guilty to forgery, Idaho Code § 18-
3601. The district court imposed a unified sentence of ten years, with a two and one-half-year
determinate term, and retained jurisdiction. At a review hearing, the district court relinquished
jurisdiction and sua sponte reduced Lasater’s sentence to a unified term of eight years with two
years determinate. In Docket No. 43414, Lasater pled guilty to possession of a controlled
substance, Idaho Code § 37-2732(c). The district court imposed a unified sentence of five years,


                                               1
with a two-year determinate term, and retained jurisdiction. At a review hearing, the district
court relinquished jurisdiction at Lasater’s request.        Lasater appeals, contending that his
sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lasater’s judgments of conviction and sentences are affirmed.




                                                   2